Exhibit 10.5

 

Execution Version

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of May 31,
2018, by and among GTT Communications, Inc. a Delaware corporation (the
“Company”), and Aleph Tiger Investors LP, a Guernsey limited partnership (the
“Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor are parties to that certain Securities
Purchase Agreement, dated as of March 25, 2018 (the “Securities Purchase
Agreement”), pursuant to which on the date hereof the Company issued, sold and
delivered to the Investor, and the Investor purchased and acquired from the
Company, pursuant to the terms and subject to the conditions set forth therein,
an aggregate of 3,948,449 shares of the Company’s common stock, par value
$0.0001 per share (the “Common Shares”); and

 

WHEREAS, the Company and the Investor desire to establish in this Agreement
certain terms and conditions concerning the rights of and restrictions on the
Investor with respect to the ownership of the Common Shares and other Capital
Stock of the Company, as applicable, and it is a condition of the closing of the
transactions contemplated by the Securities Purchase Agreement that the Company
and the Investor execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.  The following capitalized
terms used herein have the following meanings:

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the following Persons
shall not be deemed to be Affiliates of the Investor or any of its Affiliates:
(a) the Company and its subsidiaries and (b) any portfolio company in which the
Investor or any of its Affiliates has an investment (whether debt or equity) or
any of such portfolio companies’ controlled Affiliates, so long as, in the case
of this clause (b), such Person shall not have been acting on behalf of or at
the direction of the Investor or any of its Affiliates or received any
confidential information from or on behalf of the Investor (it being
acknowledged and agreed that no such portfolio company or its controlled
Affiliates shall be deemed to have received confidential information solely by
reason of an employee or principal of the Investor or any of its Affiliates
serving on the board or similar governing body of such portfolio company).  For
the purposes of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Alternative Shelf Registration Statement” is defined in Section 2.2.3.

 

“Automatic Shelf Filing Date” is defined in Section 2.2.1.

 

--------------------------------------------------------------------------------


 

“Automatic Shelf Registration Statement” means an automatic shelf registration
statement (as defined in Rule 405) on Form S-3.

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately, within 60 days or otherwise.

 

“Block Trade” means any non-marketed Underwritten Offering taking the form of a
bought deal or block sale to a financial institution.

 

“Block Trade Request” is defined in Section 2.3.

 

“Business Combination” is defined in Section 3.1.3.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited) or equivalent ownership interests in or issued by such Person, and
with respect to the Company includes any and all shares of Common Stock and
shares of Preferred Stock.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(a)           the direct or indirect sale, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the properties or assets of the Company and its subsidiaries, taken as a
whole, to any “person” (as that term is used in Section 13(d)(3) of the Exchange
Act, but excluding any employee benefit plan of such person or group, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), unless the beneficial owners of Voting Stock of
the Company immediately prior to such transaction or series of related
transactions are the beneficial owners, directly or indirectly, of Voting Stock
of the transferee representing a majority of the voting power of the Voting
Stock of such transferee; or

 

(b)           the Company becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becoming the beneficial owner of
Voting Stock of the Company representing 50% or more of the voting power of the
Voting Stock of the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control solely as a result of the Company becoming a direct or
indirect wholly-owned subsidiary of a holding company if (i) the direct or
indirect holders of the Voting Stock of such holding company immediately
following that transaction are substantially the same as the holders of the
Company’s Voting Stock immediately prior to that transaction or (ii) immediately
following that transaction no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but other than a holding company
satisfying the requirements of this sentence) is the beneficial owner, directly
or indirectly, of Voting Stock representing 50% or more of the voting power of
the Voting Stock of such holding company.  For purposes of this definition,
(A) no Change of Control shall be deemed to have occurred

 

2

--------------------------------------------------------------------------------


 

solely as a result of a transfer of assets among the Company and its
subsidiaries and (B) a Person shall not be deemed to have beneficial ownership
of securities subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement.

 

“Closing Date” means the date of the closing of the purchase and sale of the
Common Shares pursuant to the Securities Purchase Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Shares” is defined in the recitals to this Agreement.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Common Stock Equivalents” means any options, warrants or other securities or
rights convertible into or exercisable or exchangeable for, whether directly or
following conversion into or exercise or exchange for other options, warrants or
other securities or rights, shares of Common Stock.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Piggyback Offering” is defined in Section 2.5.1.

 

“Determination Date” is defined in Section 2.2.2.

 

“Disposition” or “Dispose of” means any (a) distribution, transfer or other
disposition, directly or indirectly, to shareholders, partners, limited partners
of the Investor or to any other Person of any shares of Common Stock or any
Common Stock Equivalents, (b) pledge, sale, contract to sell, sale of any option
or contract to purchase, purchase of any option or contract to sell, grant of
any option, right or warrant for the sale of, or other disposition of or
transfer of any shares of Common Stock or any Common Stock Equivalents,
including any “short sale” or similar arrangement, or (c) swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of shares of Common Stock,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise.

 

“Equity Securities” means, with respect to any Person, (a) any shares of Capital
Stock of such Person, (b) any rights, options, warrants or similar securities to
subscribe for, purchase or otherwise acquire any shares of Capital Stock of such
Person, and (c) Capital Stock or other equity securities directly or indirectly
convertible into or exercisable or exchangeable for any shares of Capital Stock
of such Person, excluding, for all purposes, any debt, including any debt
convertible into any of the foregoing described in the preceding clauses
(a) through (c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” means any United States or non-United States
(a) federal, national, regional, state, provincial, local, municipal or other
government, (b) governmental or quasi-governmental entity of any nature
(including any governmental agency, branch, department, official, or entity, any
self-regulatory authority, public utility and any supra-national organization,
state, county, city or other political subdivision and any court or other
tribunal) or (c) body exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including any public arbitral tribunal, arbitrator or
mediator.

 

“Hedging” is defined in Section 3.2.

 

“Investor” is defined in the preamble to this Agreement.

 

“Law” means all applicable constitutions, treaties, statutes, laws (including
common law), orders, ordinances, regulations, codes, rules, legally binding
regulatory policy statements, binding standards or guidance, or general binding
directives or decrees enacted, adopted or applied by any and all Governmental
Authorities.

 

“Notices” is defined in Section 4.3.

 

“Other Holder” means any Person having rights to participate in a registration
of the Company’s securities.

 

“Other Holder Piggyback Offering” is defined in Section 2.5.3.

 

“Other Registrable Securities” is defined in Section 2.5.1.

 

“Permitted Pledge” is defined in Section 3.2.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.0001 per
share.

 

“Private Placement” means the Disposition by the Investor of any Registrable
Securities exempt from the registration requirements of the Securities Act.

 

“Private Placement Request” is defined in Section 2.2.4.

 

“Prospectus” means the prospectus forming a part of any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all amendments (including post-effective amendments) and including all material
incorporated by reference or explicitly deemed to be incorporated by reference
in such prospectus.

 

“Registrable Securities” means (a) any Common Shares and (b) any other Common
Stock hereafter acquired by the Investor (and any other securities issued or
issuable to the Investor with respect to the securities referred to in the
preceding clauses (a) and (b) by way of any share split, share dividend or other
distribution, recapitalization, share exchange, share reconstruction,
amalgamation, contractual control arrangement or similar event).  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (i) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold,

 

4

--------------------------------------------------------------------------------


 

transferred or disposed of pursuant to such Registration Statement; (ii) upon
the Investor’s request in writing, (A) beneficial ownership of such securities
shall have been transferred to an unaffiliated third party pursuant to such
written request and (B) new certificates for them or registered in such
alternative form, in each case not bearing a legend restricting further
transfer, shall have been delivered by the Company in accordance with such
written request; (iii) such securities shall have been sold pursuant to a
Rule 144 Sale; or (iv) such securities shall have ceased to be outstanding.

 

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” means all expenses incurred by the Company in connection
with any Underwritten Offering, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky Laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of any Registrable Securities), expenses of printing
(a) certificates for any Registrable Securities in a form eligible for deposit
with the Depository Trust Company or (b) Prospectuses if the printing of
Prospectuses is requested by the Investor, messenger and delivery expenses, fees
and disbursements of counsel for the Company and its independent certified
public accountants (including the expenses of any management review, cold
comfort letters or any special audits required by or incident to such
performance and compliance), Securities Act liability insurance (if the Company
elects to obtain such insurance), the reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
fees and expenses of other Persons retained by the Company and the reasonable
fees and expenses of one (1) counsel for the Investor participating in the
Underwritten Offering (which counsel shall be selected by the Investor);
provided, however, that Registration Expenses shall not include any Selling
Expenses.  In addition, the Company will pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities to be
registered on each securities exchange, if any, on which Equity Securities
issued by the Company are then listed or the quotation of such securities on any
national securities exchange on which Equity Securities issued by the Company
are then quoted.

 

“Registration Rights Term” is defined in Section 2.2.1.

 

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Registration
Statement.

 

“Rule 144 Sale” means the Disposition by the Investor of any Registrable
Securities in compliance with Rule 144 under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Securities Purchase Agreement” is defined in the recitals to this Agreement.

 

“Selling Expenses” means all underwriting discounts, selling commissions and all
transfer, stamp, issuance and similar taxes, costs and expenses that may be
payable with respect to the sale of Registrable Securities pursuant to this
Agreement or otherwise.

 

5

--------------------------------------------------------------------------------


 

“Shares of Then Outstanding Common Stock” means, at any time, the issued and
outstanding shares of Common Stock at such time, as well as all Capital Stock of
the Company issued and outstanding as a result of any stock split, stock
dividend, or reclassification of Common Stock distributable, on a pro rata
basis, to all holders of Common Stock.

 

“Shelf Filing Request” is defined in Section 2.2.3.

 

“Standstill Expiration Date” means the last day of the Standstill Period.

 

“Standstill Period” means, with respect to the Investor, the period commencing
on the Closing Date and ending on the earliest of (a) the date on which the
beneficial ownership of the Investor and its Affiliates collectively no longer
represents at least five percent (5%) of the Shares of Then Outstanding Common
Stock; (b) the three (3) year anniversary of the Closing Date; and (c) the date
of the consummation of a Change of Control.

 

“Substitute Shelf Registration Statement” is defined in Section 2.2.2.

 

“Takedown Request” is defined in Section 2.3.2.

 

“Underwriter” means a securities dealer or dealers which purchases any
Registrable Securities as principal and not as part of such dealer’s
market-making activities.

 

“Underwritten Offering” means a registration in which Registrable Securities are
sold to an Underwriter for reoffering pursuant to a “takedown” of an Automatic
Shelf Registration Statement, Substitute Shelf Registration Statement or
Alternative Shelf Registration Statement, as applicable.

 

“Underwritten Shelf Takedown” is defined in Section 2.3.2.

 

“Violation” is defined in Section 2.9.1.

 

“Voting Stock” of any Person as of any date means the capital stock of such
Person that is ordinarily entitled to vote in the election of the board of
directors of such Person.

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

2.                                      REGISTRATION RIGHTS.

 

2.1          Lock-Up.

 

2.1.1       From and after the Closing Date and until the earlier to occur of:
(1) the date that is one year following the Closing Date or (2) the date that
any executive officer (for the avoidance of doubt, including the Executive
Chairman) of the Company who is a reporting person under Section 16 of the
Exchange Act sells, or enters into a binding agreement to sell, more than ten
percent (10%) of the Common Stock beneficially owned by such executive officer
as of the date of this Agreement, in one or more offerings (other than pursuant
to any trading plan in effect prior to the date hereof intended to comply with
Rule 10b5-1 under the Exchange Act), the Investor shall not Dispose of any
Common Shares without the prior written approval of the Company.

 

6

--------------------------------------------------------------------------------


 

2.2          Filing.

 

2.2.1       Automatic Shelf Registration Statement.  Beginning on the first
Business Day that is one year following the Closing Date (the “Automatic Shelf
Filing Date”) and continuing until the Investor ceases to own at least five
percent (5%) of the Shares of Then Outstanding Common Stock (the “Registration
Rights Term”), if the Company is a Well-Known Seasoned Issuer, then, subject to
Section 2.7, the Company shall: (a) use its commercially reasonable efforts to
prepare and file an Automatic Shelf Registration Statement; and (b) cause such
Automatic Shelf Registration Statement to remain effective with respect to the
Registrable Securities of the Investor until the expiration of the Registration
Rights Term with respect to the Investor.

 

2.2.2       Determination Date. If at any time after the filing of an Automatic
Shelf Registration Statement by the Company, the Company is no longer a
Well-Known Seasoned Issuer (the “Determination Date”), then as promptly as
practicable, and in no event more than ten (10) Business Days after such
Determination Date, the Company shall: (a) give written notice thereof to the
Investor; and (b) subject to Section 2.7, file a Registration Statement on an
appropriate form (or a post-effective amendment converting the Automatic Shelf
Registration Statement to an appropriate form) covering all of the Registrable
Securities subject to and in accordance with the terms of this Agreement (an
“Substitute Shelf Registration Statement”).  Subject to Section 2.7, the Company
shall use commercially reasonable efforts to have such Substitute Shelf
Registration Statement declared effective as promptly as practicable (but in no
event more than thirty (30) days) after the date the Automatic Shelf
Registration Statement is no longer useable by the Holders to sell their
Registrable Securities.

 

2.2.3       Alternative Shelf Registration Statement.  If at any time during the
Registration Rights Term the Company is not a Well-Known Seasoned Issuer, then
the Investor may request in writing (a “Shelf Filing Request”) that the Company
prepare and file a Shelf Registration Statement on Form S-3 to permit the public
resale of all of the Registrable Securities subject to and in accordance with
the terms of this Agreement, provided, that to the extent that the Company
becomes ineligible to use Form S-3, the Company shall file a Shelf Registration
Statement on Form S-1 (any such Shelf Registration Statement on Form S-3 or
Form S-1, an “Alternative Shelf Registration Statement”).  The Company shall,
subject to Section 2.7: (a) use its commercially reasonable efforts to prepare
and file such Alternative Shelf Registration Statement within fifteen (15)
Business Days of the date of the applicable Shelf Filing Request to include all
of the Registrable Securities; (b) use commercially reasonable efforts to cause
such Alternative Shelf Registration Statement to be declared effective under the
Securities Act as promptly as practicable, but in no event more than two
(2) Business Days after the date that is thirty (30) days following the filing
thereof (or sixty (60) days following the filing thereof if the Commission
notifies the Company that it will “review” the Alternative Shelf Registration
Statement); and (c) shall use commercially reasonable efforts to cause such
Alternative Shelf Registration Statement to remain effective thereafter until
the expiration of the Registration Rights Term.

 

2.2.4       Obligation to Suspend Distribution.  Upon receipt of any written
notice from the Company of the happening of: (a) any request by the Commission
for any amendment or supplement to any Automatic Shelf Registration Statement,
Substitute Shelf Registration Statement, Alternative Shelf Registration
Statement, Block Trade, Underwritten Shelf Takedown, Company Piggyback Offering
or Other Holder Piggyback Offering, as applicable, or any Prospectus relating
thereto or for additional information or of the occurrence of an event requiring
the preparation of a supplement or amendment to such Prospectus; or (b) upon any
suspension by the Company, pursuant to a written insider trading compliance
program adopted by the Company Board, of the ability of all “insiders” covered
by such program to transact in the Company’s securities because of the existence
of material non-public information, the Investor shall immediately discontinue
disposition of such Registrable Securities pursuant to the Automatic Shelf
Registration Statement, Substitute Shelf Registration Statement,

 

7

--------------------------------------------------------------------------------


 

Alternative Shelf Registration Statement, Block Trade, Underwritten Shelf
Takedown Company Piggyback Offering or Other Holder Piggyback Offering, as
applicable, covering such Registrable Securities until the Investor receives the
required supplemented or amended Prospectus or the restriction on the ability of
“insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, the Investor will deliver to the Company all
copies, other than permanent file copies then in the Investor’s possession, of
the most recent Prospectus covering such Registrable Securities at the time of
receipt of such notice.

 

2.2.5       Suspension Restrictions.  The Company may suspend disposition of
Registrable Securities pursuant to Section 2.2.4, provided, that the Company may
not suspend dispositions for periods exceeding, in the aggregate, 90 days during
any period of twelve (12) consecutive months.

 

2.2.6       Well-Known Seasoned Issuer Status.  The Company hereby represents
and warrants as of the date hereof that the Company qualifies as a Well-Known
Seasoned Issuer.  The Company agrees to use commercially reasonable efforts to
remain a Well-Known Seasoned Issuer.

 

2.3          Requests for Underwritten Offerings.  Subject to Section 2.1.1 and
Section 2.7, from and after the Automatic Shelf Filing Date:

 

2.3.1       For so long as the Investor beneficially owns at least five percent
(5%) of the Shares of Then Outstanding Common Stock, the Investor may request to
sell all or any portion of the Registrable Securities in a Block Trade (each, a
“Block Trade Request”); provided, that each Block Trade Request shall specify
the approximate number of Registrable Securities to be sold in such Block
Trade.  Notwithstanding any other provision of this Agreement, if the Investor
wishes to engage in a Block Trade, no Other Holder shall be entitled to receive
any notice of or have its Registrable Securities included in such Block Trade. 
The Company shall not be obligated to effect more than six (6) Block Trades for
the Investor.

 

2.3.2       For so long as the Investor beneficially owns at least five percent
(5%) of the Shares of Then Outstanding Common Stock, the Investor may request to
sell all or any portion of the Registrable Securities in an Underwritten
Offering not involving a Block Trade (each, an “Underwritten Shelf Takedown”)
(each, a “Takedown Request”); provided, that the Takedown Request shall specify
the approximate number of Registrable Securities to be sold pursuant to such
Underwritten Shelf Takedown.  The lead underwriter to administer any
Underwritten Shelf Takedown shall be chosen by the Investor.  The right of the
Investor to registration pursuant to this Section 2.3.2 will be conditioned upon
the Investor’s participation in such underwriting and the inclusion of the
Investor’s Registrable Securities in the underwriting and the Investor will
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter(s) selected for such underwriting (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s)).  The Company shall not be obligated
to effect more than six (6) Underwritten Shelf Takedowns for the Investor.

 

2.3.3       If the managing underwriters for any Underwritten Offering advise
the Company in writing that in their reasonable opinion marketing factors
require a limitation on the number of shares to be underwritten in such
Underwritten Offering, the Company shall include in such Underwritten Offering
the number which can be so sold in the following order of priority, which in the
opinion of such underwriter would not adversely affect the success of such
offering within the price range of such offering: (a) first, the Registrable
Securities requested by the Investor to be included in such Underwritten
Offering, (b) second, subject to Section 2.7, the Registrable Securities
permitted pursuant to Section 2.1.1 and the Other Registrable Securities, in
each case, that are requested to be included in the Underwritten Offering (other
than those requested by the Investor to be included) and, if the amount is less
than all the

 

8

--------------------------------------------------------------------------------


 

Registrable Securities and the Other Registrable Securities requested to be sold
pursuant to this clause (b), pro rata among the Other Holders on the basis of
the total number of Registrable Securities permitted to be included pursuant to
Section 2.1.1 and Other Registrable Securities, in each case, that are requested
to be sold and (c) third, the other securities requested to be included in such
Underwritten Offering to the extent permitted hereunder.

 

2.4          Offering Lock-Up.  The Investor, the directors then serving on the
Company Board and the executive officers of the Company shall, if requested by
any Underwriter(s) in connection with a disposition by the Investor in an
Underwritten Offering, agree not to Dispose of any Shares of Then Outstanding
Common Stock or Common Stock Equivalents for a specified period of time, not to
exceed ninety (90) days.  Such agreement shall be in writing in a customary form
reasonably satisfactory to the Investor, the Company and the Underwriter(s) in
such Underwritten Offering.  Notwithstanding anything to the contrary set forth
in this Section 2.4, in connection with an Underwritten Offering that is a Block
Trade, (a) no Investor shall be subject to a lock-up agreement, other than, if
requested by the managing Underwriter for such offering, the Investor that is
participating in such Block Trade and (b) such lock-up period shall not exceed
sixty (60) days in connection with any Block Trade.

 

2.5          Piggyback Rights.

 

2.5.1       Right to Piggyback on Primary Company Offerings.  From and after the
Automatic Shelf Filing Date, whenever the Company proposes to register any of
its securities, or proposes to offer any of its Common Stock pursuant to a
registration statement in an underwritten offering under the Securities Act, in
each case, other than pursuant to an Automatic Shelf Registration Statement
filed to effect a Block Trade in accordance with Section 2.3, a Registration
Statement filed by the Company on Form S-4 or S-8, or any successor or other
forms promulgated for similar purposes or filed solely in connection with an
exchange offer or any employee benefit or dividend reinvestment plan, (a
“Company Piggyback Offering”), the Company shall give prompt written notice to
the Investor so long as the Investor beneficially owns at least one percent (1%)
of the Shares of Then Outstanding Common Stock on the date of such notice of its
intention to effect such Company Piggyback Offering; provided, that such notice
shall be given not less than twenty (20) days prior to the expected date of
commencement of marketing efforts for such Company Piggyback Offering.  The
Company shall, subject to the provisions of Section 2.1.1, Section 2.5.2 and
Section 2.7, include in such Company Piggyback Offering all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein from the Investor and all shares of Common Stock with respect
to which the Company has received written requests for inclusion therein from
the Other Holders (“Other Registrable Securities”) within fifteen (15) days
after sending the Company’s notice.  Notwithstanding anything to the contrary
contained herein, the Company may determine not to proceed with any Company
Piggyback Offering upon written notice to the Investor and the Other Holders.

 

2.5.2       Priority on Company Piggyback Offerings.  If the managing
Underwriters for any Company Piggyback Offering advise the Company in writing
that in their reasonable opinion marketing factors require a limitation on the
number of shares to be underwritten in such Company Piggyback Offering, the
Company shall include in such Company Piggyback Offering the number which can be
so sold in the following order of priority, which in the opinion of such
Underwriter would not adversely affect the success of such offering within the
price range of such offering: (a) first, the securities the Company proposes to
sell, (b) second, subject Section 2.7, the Registrable Securities permitted
pursuant to Section 2.1.1 and the Other Registrable Securities, in each case,
that are requested to be included in the Company Piggyback Offering, if the
amount is less than all the Registrable Securities and the Other Registrable
Securities requested to be sold, pro rata on the basis of the total number of
Registrable Securities permitted to be included pursuant to Section 2.1.1 and
the Other Registrable Securities, in each

 

9

--------------------------------------------------------------------------------


 

case, that are requested to be sold, and (c) third, the other securities
requested to be included in such Company Piggyback Offering.

 

2.5.3       Right to Piggyback on Other Holder Offerings.  From and after the
Automatic Shelf Filing Date, whenever the Other Holders request that the Company
effect any registration with respect to any Common Stock (an “Other Holder
Piggyback Offering”), the Company shall give prompt written notice to the
Investor to the extent that the Investor beneficially owns at least one percent
(1%) of the Shares of Then Outstanding Common Stock on the date of such notice
of its intention to effect such Other Holder Piggyback Offering; provided, that
such notice shall be given not less than twenty (20) days prior to the expected
date of commencement of marketing efforts for such Other Holder Piggyback
Offering.  The Company shall, subject to the provisions of Section 2.1.1,
Section 2.5.4 and Section 2.7, include in such Other Holder Piggyback Offering
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein from the Investor within fifteen (15)
days after sending the Company’s notice.  Notwithstanding anything to the
contrary contained herein, the Company may determine not to proceed with any
Other Holder Piggyback Offering upon written notice to the Investor.

 

2.5.4       Priority on Other Holder Piggyback Offerings.  If the managing
underwriters for any Other Holder Piggyback Offering advise the Company in
writing that in their reasonable opinion marketing factors require a limitation
on the number of shares to be underwritten in such Other Holder Piggyback
Offering, the Company shall include in such Other Holder Piggyback Offering the
number which can be so sold in the following order of priority, which in the
opinion of such underwriter would not adversely affect the success of such
offering within the price range of such offering: (a) first, the Other
Registrable Securities, in each case, requested by the Other Holders to be
included in such Other Holder Piggyback Offering, (b) second, subject to
Section 2.7, the Registrable Securities permitted to be included pursuant to
Section 2.1.1 and the Other Registrable Securities, in each case, that are
requested to be included in such Other Holder Piggyback Offering, if the amount
is less than all the Registrable Securities and the Other Registrable Securities
requested to be sold, pro rata on the basis of the total number of Registrable
Securities permitted to be included pursuant to Section 2.1.1 and the Other
Registrable Securities, in each case, that are requested to be sold, (c) third,
the securities the Company proposes to sell in such Other Holder Piggyback
Offering, and (d) fourth, the other securities requested to be included in such
Other Holder Piggyback Offering to the extent permitted hereunder.

 

2.5.5       Confidentiality.  The Investor agrees that the fact that a notice
pursuant to this Section 2.5 has been delivered shall constitute confidential
information, and the Investor agrees not to disclose that such notice has been
delivered, provided, that the Investor’s obligations under this Section 2.5.5
with respect to any notice will terminate upon the earlier to occur of: (a) the
expiration of the applicable notice period or (b) the occurrence of the offering
that is the subject of such notice.

 

2.6          Obligations of the Company.  Whenever required under Section 2.2 to
effect the registration of any Registrable Securities pursuant to an
Underwritten Offering, the Company shall, as expeditiously as reasonably
possible:

 

2.6.1       prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities sought to be included therein; provided,
that at least two (2) Business Days prior to filing any Registration Statement
or Prospectus or any amendments or supplements thereto, the Company shall
furnish to the Investor, its counsel and the Underwriter copies of all such
documents proposed to be filed, and the Investor shall have the opportunity to
comment on any information pertaining solely to the Investor and its plan of
distribution that is contained therein and the Company shall make the
corrections reasonably requested by the Investor or the Underwriter with respect
to such information prior to filing any such Registration Statement or
amendment, provided, that the Company

 

10

--------------------------------------------------------------------------------


 

shall include in the plan of distribution all legally permissible methods of
distribution requested by the Investor;

 

2.6.2       prepare and file with the Commission such amendments and
post-effective amendments to any Registration Statement and any Prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective until the date on which all Registrable Securities covered by such
Registration Statement are sold pursuant thereto, and cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the date on
which all Registrable Securities covered by such Registration Statement are sold
pursuant thereto; provided, that at least two (2) Business Days prior to filing
any such amendments and post effective amendments or supplements thereto, the
Company shall furnish to the Investor, its counsel, and the Underwriter copies
of all such documents proposed to be filed, and the Investor and the Underwriter
shall have the opportunity to comment on any information pertaining solely to
the Investor and its plan of distribution that is contained therein and the
Company shall make the corrections reasonably requested by the Investor or the
Underwriter with respect to such information prior to filing any such
Registration Statement or amendment;

 

2.6.3       furnish to the Investor and the Underwriter such numbers of copies
of such Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus or free writing Prospectus) in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities;

 

2.6.4       notify the Investor, promptly after the Company shall receive notice
thereof, of the time when such Registration Statement becomes or is declared
effective or when any amendment or supplement or any Prospectus forming a part
of such Registration Statement has been filed;

 

2.6.5       notify the Investor promptly of any request by the Commission for
the amending or supplementing of such Registration Statement or Prospectus or
for additional information and promptly deliver to the Investor copies of any
comments received from the Commission;

 

2.6.6       notify the Investor promptly of any stop order suspending the
effectiveness of such Registration Statement or Prospectus or the initiation of
any proceedings for that purpose, and use all reasonable efforts to obtain the
withdrawal of any such order or the termination of such proceedings;

 

2.6.7       use all reasonable efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky Laws of such jurisdictions as shall be reasonably requested by the
Investor, use all reasonable efforts to keep each such registration or
qualification effective, including through new filings, or amendments or
renewals, until the date on which all Registrable Securities covered by such
Registration Statement are sold pursuant thereto, and notify the Investor of
Registrable Securities covered by such Registration Statement of the receipt of
any written notification with respect to any suspension of any such
qualification; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or jurisdictions
where it would not otherwise be required to qualify but for this Section 2;

 

2.6.8       enter into and perform its obligations under an underwriting
agreement or placement agreement, as applicable, in usual and customary form
with the Underwriter of the Underwritten Offering, pursuant to which such
Registrable Securities are being offered;

 

11

--------------------------------------------------------------------------------


 

2.6.9       use all reasonable efforts to obtain at the time of any Underwritten
Offering pursuant to such Registration Statement: (a) a “comfort letter,” and
updates thereof, from the Company’s independent certified public accountants
covering such matters of the type customarily covered by “comfort letters” as
the Underwriter may reasonably request; (b) a negative assurances letter of
counsel to the Company in customary form and covering such matters of the type
customarily covered by such letters as the Underwriter may reasonably request;
(c) customary certificates executed by authorized officers of the Company as the
Underwriter may reasonably request; and (d) an opinion or opinions addressed to
the Underwriter in customary form and scope from counsel for the Company;

 

2.6.10     promptly notify the Investor at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the Prospectus included in such Registration
Statement or any offering memorandum or other offering document includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing, and promptly prepare a
supplement or amendment to such Prospectus or file any other required document
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus will not contain an untrue statement of material
fact or omit to state any fact necessary to make the statements therein not
misleading;

 

2.6.11     permit the Investor, if in the Investor’s reasonable judgment the
Investor could reasonably be deemed to be an underwriter with respect to the
Underwritten Offering, or to be a controlling Person of the Company, to
reasonably participate in the preparation of such Registration Statement and to
require the insertion therein of information to the extent concerning the
Investor, furnished to the Company in writing, which in the reasonable judgment
of the Investor and its counsel should be included;

 

2.6.12     upon reasonable notice and during normal business hours, subject to
the Company’s receiving customary confidentiality undertakings or agreements
from the Investor or other person obtaining access to Company records,
documents, properties or other information pursuant to this Section 2.6.12, make
available for inspection by a representative of the Investor, the Underwriter
and any attorneys or accountants retained by the Investor or Underwriter,
relevant financial and other records, pertinent corporate documents and
properties of the Company, and use all reasonable efforts to cause the officers,
directors and employees of the Company to supply all information reasonably
requested by any such representative, Underwriter attorneys or accountants in
connection with the Registration Statement;

 

2.6.13     participate, to the extent requested by the Underwriter, in efforts
extending for no more than five (5) Business Days scheduled by such Underwriter
and reasonably acceptable to the Company’s senior management, to sell the
Registrable Securities being offered (including participating during such period
in customary “roadshow” meetings);

 

2.6.14     use all reasonable efforts to comply with all applicable rules and
regulations of the Commission relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 2.6.14 with respect to such earning
statements if it has satisfied the provisions of Rule 158;

 

2.6.15     if requested by the Underwriter and the Investor, promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as the Underwriter or Investor reasonably requests to be included
therein, with respect to the Registrable Securities being sold by the Investor,
including the purchase price being paid therefor by the Underwriter and with
respect to any

 

12

--------------------------------------------------------------------------------


 

other terms of the Underwritten Offering of Registrable Securities to be sold in
such offering, and promptly make all required filings of such Prospectus
supplement or post-effective amendment;

 

2.6.16     cause the Registrable Securities covered by such Registration
Statement to be listed on each securities exchange, if any, on which Equity
Securities issued by the Company are then listed; and

 

2.6.17     reasonably cooperate with the Investor and the Underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.

 

2.7          Obligations of the Investor.

 

2.7.1       Notwithstanding anything in this Agreement to the contrary, it shall
be a condition precedent to the right of the Investor to effect the registration
of any Registrable Securities, or to the obligation of the Company to take any
other action pursuant to this Section 2, that the Investor shall: (a) furnish to
the Company such information regarding itself and the Registrable Securities
held by it as shall be reasonably necessary to effect the registration of the
Investor’s Registrable Securities, including the information required in the
Selling Stockholder Questionnaire attached hereto as Exhibit A; (b) enter into
an underwriting agreement or placement agreement in customary form and provide
customary representations and warranties, and customary indemnities to the
applicable underwriter and the Company as provided in the applicable
underwriting agreement or placement agreement; (c) sell any Registrable
Securities on the basis provided in the applicable underwriting agreement or
placement agreement; and (d) complete and execute all questionnaires, powers of
attorney, indemnities and other documents reasonably required by the
underwriter(s) or the Company.

 

2.7.2       The Investor shall use commercially reasonable efforts to work with
the Company and the Underwriter prior to making any Block Trade Request or
Takedown Request in order to facilitate preparation of the Registration
Statement, Prospectus and other offering documentation related to the applicable
Block Trade or Underwritten Shelf Takedown.

 

2.8          Expenses.  Except as specifically provided herein, all Registration
Expenses shall be borne by the Company.  All Selling Expenses incurred in
connection with any registration hereunder shall be borne by the Investor if
participating in such offering.

 

2.9          Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

2.9.1       The Company shall indemnify and hold harmless the Investor, any
Underwriter, and each Person, if any, who controls the Investor or Underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and the officers, directors, owners, agents and employees of such
controlling Persons, against any and all losses, claims, damages or liabilities
(joint or several) to which they may become subject under any securities Laws
including the Securities Act, the Exchange Act, or any other statute or common
law of the United States or any other country or political subdivision thereof,
or otherwise, including the amount paid in settlement of any litigation
commenced or threatened (including any amounts paid pursuant to or in settlement
of claims made under the indemnification or contribution provisions of any
underwriting or similar agreement entered into by the Investor in connection
with any offering or sale of securities covered by this Agreement), and shall
promptly reimburse them, as and when incurred, for any legal or other expenses
incurred by them in connection with investigating any claims and defending any
actions, insofar as any such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following

 

13

--------------------------------------------------------------------------------


 

statements, omissions or violations (each, a “Violation”): (a) any untrue
statement or alleged untrue statement of a material fact contained in or
incorporated by reference into such Registration Statement, including any
preliminary Prospectus or final Prospectus contained therein or any free writing
Prospectus or any amendments or supplements thereto, or in any offering
memorandum or other offering document relating to the offering and sale of such
securities or (b) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading; provided, however, the Company shall not be liable in any such
case for any such loss, claim, damage, liability or action to the extent that
(i) it arises out of or is based upon a Violation which occurs solely in
reliance upon and in conformity with written information relating to the
Investor furnished expressly for use in connection with such registration by the
Investor; or (ii) is caused by the Investor’s disposition of Registrable Shares
during any period during which the Investor had actual knowledge that it was
obligated to discontinue any disposition of Registrable Shares pursuant to
Section 2.2.4 and has actually received prior written notice from the Company of
such obligation.

 

2.9.2       The Investor shall indemnify and hold harmless the Company, each of
its directors, each of its officers who has signed the registration statement,
each Person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act and the officers,
directors, owners, agents and employees of such controlling Persons, any
Underwriter, any other Person selling securities in such registration statement
and any controlling Person of any such Underwriter or other Person, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing Persons may become subject, under liabilities (or actions in respect
thereto) which arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation: (a) arises out of or is
based upon a Violation which occurs solely in reliance upon and in conformity
with written information relating to the Investor furnished expressly for use in
connection with such registration by the Investor; or (b) is caused by the
Investor’s disposition of Registrable Shares during any period during which the
Investor had actual knowledge that it was obligated to discontinue any
disposition of Registrable Shares pursuant to Section 2.2.4 and has actually
received prior written notice from the Company of such obligation.  The Investor
shall reimburse, as and when incurred, any legal or other expenses reasonably
incurred by any Person intended to be indemnified pursuant to this
Section 2.9.2, in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 2.9.2 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Investor, which consent shall not
be unreasonably withheld; provided, further, that the total amount to be
indemnified shall be limited to the net proceeds (after deducting the
underwriting discounts and commissions) received by the Investor in the offering
to which the registration statement or Prospectus relates.

 

2.9.3       Promptly after receipt by an indemnified party under this
Section 2.9 of notice of the commencement of any action (including any action by
a Governmental Authority), such indemnified party shall, if a claim in respect
thereof is to be made against any indemnifying party under this Section 2.9,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the reasonable fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding.  The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action shall not relieve such indemnifying party of
any liability to the indemnified party under this Section 2.9 except to the
extent that the indemnifying party would be prejudiced as a result of such
failure, but the omission so to

 

14

--------------------------------------------------------------------------------


 

deliver written notice to the indemnifying party shall not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 2.9.

 

2.9.4       In order to provide for just and equitable contribution to joint
liability in any case in which a claim for indemnification is made pursuant to
this Section 2.9 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 2.9 provided for indemnification in such case, the Company and the
Investor shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
proportion to the relative fault of the Company, on the one hand, and the
Investor, on the other hand in connection with the statements or omissions which
result in such losses, claims, damages liabilities, or expenses as well as any
other relevant equitable considerations.  The relative fault of the indemnifying
party on the one hand and of the indemnified party on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party, and by such Person’s relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
provided, however, that in any such case, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; provided further, however, that in no event shall
any contribution under this Section 2.9.4 on the part of the Investor exceed the
net proceeds (after deducting the underwriting discounts and commissions)
received by the Investor from the sale of Registrable Securities giving rise to
such contribution obligation.

 

2.9.5       The obligations of the Company and the Investor under this
Section 2.9 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Agreement and otherwise.

 

2.10        Commission Reports.  With a view to making available to the Investor
the benefits of Rule 144 under the Securities Act and any other rule or
regulation of the Commission that may at any time permit the Investor to sell
Registrable Securities of the Company to the public without registration, the
Company agrees to at any time that it is a reporting company under Section 13 or
15(d) of the Exchange Act:

 

2.10.1     file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

 

2.10.2     furnish to the Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (a) a written statement by the Company that
it has complied with the reporting requirements of the Exchange Act, (b) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (c) such other information as
may be reasonably requested in availing any Holder of any rule or regulation of
the Commission which permits the selling of any Registrable Securities without
registration.

 

2.11        Termination of Registration Rights.  Except for Section 2.9, which
shall survive until the expiration of any applicable statutes of limitation,
Section 2 shall terminate automatically and have no further force or effect upon
the expiration of the Registration Rights Term.

 

15

--------------------------------------------------------------------------------


 

3.                                      RESTRICTIONS ON BENEFICIAL OWNERSHIP.

 

3.1          Standstill.  The Investor agrees that during the Standstill Period,
without the prior written approval of the Company or the Company Board, or as
otherwise expressly permitted or contemplated by this Agreement, the Investor
will not and will cause its controlled Affiliates not to:

 

3.1.1       acquire beneficial ownership of any securities (including in
derivative form) of the Company or make any tender, exchange or other offer for
such an acquisition, excluding, in the case of the Investor, acquisition of
(a) the Common Shares, (b) subject to the prior consent of the Company (which
consent shall be deemed to have been granted if the Company does not
affirmatively advise the applicable Investor that the Company withholds such
consent within one Trading Day after receiving such request for consent, and
which consent may only be withheld if the Company reasonably believes such
acquisition of Capital Stock or other Equity Interests of the Company will be
treated as an “ownership change” as defined in Section 382 of the Code), any
Capital Stock or other Equity Interests of the Company acquired by the Investor
or its controlled Affiliates so long as the total beneficial ownership of the
Investor and its controlled Affiliates in the Company’s voting securities, after
giving effect to such acquisition, would not exceed 25% of the Company’s total
voting power at such time and (c) any securities received from the Company by
way of dividend or distribution;

 

3.1.2       directly or indirectly, (a) seek to have called any meeting of the
stockholders of the Company or (b) propose or nominate for election to the
Company Board any person whose nomination has not been approved by a majority of
the Company Board or cause to be voted in favor of such person for election to
the Company Board any Shares of Then Outstanding Common Stock;

 

3.1.3       directly or indirectly, encourage or support a tender, exchange or
other offer or proposal by any other Person or group the consummation of which
would result in a Change of Control (other than as a seller on the same terms as
the other holders of the Company’s Equity Securities) (an “Business
Combination”); provided, however, that from and after the filing of a Schedule
14D-9 (or successor form of Tender Offer Solicitation/Recommendation Statement
under Rule 14d-9 of the Exchange Act) by the Company wherein a majority of the
Company Board recommend that stockholders accept any such Business Combination,
the Investor and its Affiliates shall not be prohibited from taking any of the
actions otherwise prohibited by this Section 3.1.3 in connection with such
Business Combination for so long as the Company Board maintains and does not
withdraw such recommendation;

 

3.1.4       directly or indirectly, solicit proxies or consents or become a
participant in a solicitation (as such terms are defined in Regulation 14A under
the Exchange Act) in opposition to the recommendation of a majority of the
Company Board with respect to any matter, or knowingly seek to advise or
influence any Person, with respect to voting of any Shares of Then Outstanding
Common Stock;

 

3.1.5       deposit any Shares of Then Outstanding Common Stock in a voting
trust or subject any Shares of Then Outstanding Common Stock to any arrangement
or agreement with respect to the voting of such Shares of Then Outstanding
Common Stock;

 

3.1.6       propose (a) any merger, consolidation, business combination, tender
or exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (b) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;

 

3.1.7       act in concert with any third party to take any action in the
preceding clauses 3.1.1 through 3.1.6, or form, join or in any way participate
in a “partnership, limited partnership, syndicate, or other group” within the
meaning of Section 13(d)(3) of the Exchange Act, other than any

 

16

--------------------------------------------------------------------------------


 

actions taken by the Investor related to negotiating, entering into and
exercising the rights under this Agreement, the Securities Purchase Agreement or
any document entered into in connection with any of the foregoing;

 

3.1.8       enter into discussions, negotiations, arrangements or agreements
with any Person relating to the foregoing actions referred to in the preceding
clauses 3.1.1 through 3.1.7; or

 

3.1.9       request or propose to the Company Board, any member(s) thereof or
any officer of the Company that the Company amend, waive, or consider the
amendment or waiver of, any provisions set forth in this Section 3.1 (including
this clause 3.1.9);

 

provided, however, that nothing in this Section 3.1 shall limit (i) the rights
available (including the enforcement of such rights) to the Investor and its
Affiliates under this Agreement, the Acquisition Agreement (as defined in the
Securities Purchase Agreement), the Securities Purchase Agreement or any
document entered into in connection with any of the foregoing, (ii) the ability
of the Investor and its permitted transferees’ ability to make a pledge of
securities (subject to Section 2.1) or (iii) the Investor or any of its
Affiliates or their respective directors, executive officers, partners,
principals, employees or managing members or agents (acting in such capacity)
from communicating privately with the Company’s directors, officers or advisors
so long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure of such communications.

 

4.                                      MISCELLANEOUS.

 

4.1          Other Registration Rights and Arrangements.  The Company represents
and warrants that (a) no person, other than the holders of the Registrable
Securities and any holder of rights under the registration rights agreements
publicly disclosed by the Company prior to the date of the Securities Purchase
Agreement, has any right to require the Company to register any of the Company’s
share capital for sale or to include the Company’s share capital in any
registration filed by the Company for the sale of shares for its own account or
for the account of any other person and (b) as of the date hereof neither Morgan
O’Brien nor Lior Samuelson is an affiliate of the Company for purposes of
Rule 144 under the Securities Act.  The Company shall not hereafter (i) grant
any registration rights to third parties which are more favorable than or
inconsistent with the rights granted to the Investor hereunder or (ii) enter
into any agreement, take any action or permit any change to occur, with respect
to securities which is inconsistent with, violates or subordinates the rights
expressly granted to the Investor hereunder; and, in the event of any conflict
between any such agreement or agreements and this Agreement, the terms of this
Agreement shall prevail.

 

4.2          Assignment; No Third Party Beneficiaries.  This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Investor without the prior written consent of the Company or by
the Company without the prior written consent of the Investor, in each case, in
whole or in part.  Notwithstanding the foregoing, the rights of the Investor
hereunder may be assigned in connection with a transfer of Registrable
Securities to any Affiliate or equity holder of the Investor, or any Affiliate
of any equity holder of the Investor, if the transferee to which assignment is
being made has delivered to the Company the executed Joinder Agreement in the
form attached as Exhibit B hereto agreeing to be bound by, and be party to, this
Agreement; provided, that, for the avoidance of doubt, the Registrable
Securities held by each such assignee shall not be aggregated with those
beneficially held by the Investor (unless such assignee is an Affiliate of the
Investor) or any other such assignee (unless such assignee is an Affiliate of
such other assignee) for purposes of determining the rights of such assignee
under this Agreement.  This Agreement and the provisions hereof shall be binding
upon and shall inure to the benefit of each of the parties hereto and their
respective successors and assigns and the holders of Registrable Securities and
their respective successors and permitted assigns.  This

 

17

--------------------------------------------------------------------------------


 

Agreement is not intended to confer any rights or benefits on any persons that
are not party hereto other than as expressly set forth in Section 2.9 and this
Section 4.2.

 

4.3          Notices.  All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via email (provided
the sender does not receive a machine-generated rejection of transmission) at
the email address specified in this Section 4.3 prior to 5:00 P.M., New York
City time, on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via email at the
email address specified in this Section 4.3 on a day that is not a Business Day
or later than 5:00 P.M., New York City time, on any Business Day, (c) the
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service with next day delivery specified, or
(d) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows (or
to such other address or email address as such party shall have specified most
recently by written notice):

 

If to the Company:

 

GTT Communications, Inc.
8484 Westpark Drive, Suite 720
McLean, VA 22102
Attention:  Chris McKee, General Counsel
E-mail:  Chris.McKee@gtt.net

 

with a copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attn: Jay Schifferli, Esq., and Jocelyn Arel, Esq.
Email: JSchifferli@goodwinlaw.com and JArel@goodwinlaw.com

 

If to the Investor:

 

Aleph Tiger Investors LP

c/o Aztec Group Guernsey

656 Trafalgar Court Les Banques St Peter Port Guernsey

GY1 3PP, United Kingdom

Attn: Matt Chick

Email: alephgsy@aztecgroup.co.uk

 

with a copy to:

 

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153
Attention: Michael Lubowitz and Samantha McGonigle
E-mail: michael.lubowitz@weil.com and samantha.mcgonigle@weil.com

 

18

--------------------------------------------------------------------------------


 

4.4          Severability; Amendments; Waivers.  This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof.  Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible that is valid and
enforceable.  The provisions of this Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may be given, only with the written agreement of holders holding a majority of
the Registrable Securities covered hereby.

 

4.5          Governing Law; Waiver of Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof that would result in the application of any law other than the laws of
the State of Delaware.  Each party agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of Wilmington, Delaware.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of such courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, or that such
proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

4.6          Specific Enforcement.  The parties acknowledge and agree that
(a) the parties shall be entitled to seek an injunction or injunctions, specific
performance or other equitable relief to enforce specifically the terms and
provisions hereof in the courts described in Section 4.5 without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and (b) the right of specific enforcement is
an integral part of this Agreement and without that right, neither the Company
nor the Investor would have entered into this Agreement.  The parties hereto
acknowledge and agree that any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 4.6 shall not be
required to provide any bond or other security in connection with any such order
or injunction.

 

4.7          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

 

4.8          Construction; Interpretation.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.  This Agreement

 

19

--------------------------------------------------------------------------------


 

shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.  Unless otherwise indicated to
the contrary herein by the context or use thereof: (a) the words, “herein,”
“hereto,” “hereof” and words of similar import refer to this Agreement as a
whole, including the Schedules and exhibits, and not to any particular section,
subsection, paragraph, subparagraph or clause contained in this Agreement;
(b) masculine gender shall also include the feminine and neutral genders, and
vice versa; (c) words importing the singular shall also include the plural, and
vice versa; (d) the words “include,” “includes” or “including” shall be deemed
to be followed by the words “without limitation”; (e) financial terms shall have
the meanings given to such terms under GAAP unless otherwise specified herein;
(f) references to “$” or “dollar” or “US$” shall be references to United States
dollars; (g) where the context permits, the use of the term “or” will be
non-exclusive and equivalent to the use of the term “and/or”; (h) the word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”; and (i) if
any action under this Agreement is required to be done or taken on a day that is
not a Business Day or on which a government office is not open with respect to
which a filing must be made, then such action shall be required to be done or
taken not on such day but on the first succeeding Business Day thereafter.

 

4.9          Entire Agreement.  This Agreement and the Securities Purchase
Agreement (including all agreements entered into pursuant hereto and thereto and
all certificates and instruments delivered pursuant hereto or thereto)
constitute the entire agreement of the parties with respect to the subject
matter hereof (which, for avoidance of doubt, shall not be deemed to include the
subject matter of the Acquisition Agreement (as defined in the Securities
Purchase Agreement)) and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written, with respect to such matters.

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

 

COMPANY:

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

ALEPH TIGER INVESTORS LP

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of GTT Communications, Inc., a Delaware corporation (the “Company”), is a
party to that certain Investor Rights Agreement by and among the Company and
Aleph Tiger Investors LP, a Guernsey limited partnership, dated as of May 31,
2018 (the “Agreement”), and understands that the Company is obligated to file
with the Securities and Exchange Commission a registration statement (the
“Registration Statement”) for the registration of the Registrable Securities in
accordance with the terms of the Agreement.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.  The
undersigned has agreed to complete, execute and deliver this Questionnaire to
the Company pursuant to Section 2.7.1 of the Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally may be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to
Rule 172 under the Securities Act).  Holders must complete and deliver this
Notice and Questionnaire in order to be named as selling stockholders in the
Prospectus.  Holders of Registrable Securities who do not complete, execute and
return this Notice and Questionnaire within three (3) Business Days following
either (A) the date of the Investor’s Block Trade Request or Underwritten Shelf
Takedown Request, as applicable, or (B) the Company’s delivery of a notice of a
Company Piggyback Offering or Other Holder Piggyback Offering, as applicable
(1) will not be named as selling stockholders in the Registration Statement or
the Prospectus and (2) may not use the Prospectus for resales of Registrable
Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Registration Statement.  The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                 Full Legal Name of Selling Stockholder:

 

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

2.  Address for Notices to Selling Stockholder:

 

 

Telephone:

 

Fax:

 

Contact Person:

 

E-mail address of Contact Person:

 

 

 

3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)                                 Type and Number of Registrable Securities
beneficially owned and issued pursuant to the Agreement:

 

 

(b)                                 Number of shares of Common Stock to be
registered pursuant to this Notice for resale:

 

 

--------------------------------------------------------------------------------


 

4.  Broker-Dealer Status:

 

(a)               Are you a broker-dealer?

 

Yes o    No o

 

(b)               If “yes” to Section 4(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?

 

Yes o    No o

 

Note:                  If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)               Are you an affiliate of a broker-dealer?

 

Yes o    No o

 

Note:         If yes, provide a narrative explanation below:

 

 

(d)              If you are an affiliate of a broker-dealer, do you certify that
you bought the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes o    No o

 

Note:         If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has

 

--------------------------------------------------------------------------------


 

held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration
Statement.  All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below. 
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Registration Statement and the Prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder.  The undersigned also
acknowledges that it understands that the answers to this Questionnaire are
furnished for use in connection with Registration Statements filed pursuant to
the Registration Rights Agreement and any amendments or supplements thereto
filed with the Commission pursuant to the Securities Act.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINDER AGREEMENT

 

Reference is made to the Investor Rights Agreement by and among the Company and
Aleph Tiger Investors LP, a Guernsey limited partnership, dated as of May 31,
2018 (as amended from time to time, the “Investor Rights Agreement”).  The
undersigned agrees, by execution hereof, to become a party to, and to be subject
to the rights and obligations under the Investor Rights Agreement.

 

[NAME]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Address:

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------